IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE         FILED
                           MARCH 1998 SESSION       April 24, 1998

                                                  Cecil Crowson, Jr.
                                                  Appellate C ourt Clerk
CARL WOMAC,                         )     C.C.A. 03C01-9707-CC-00251
                                    )     BRADLEY COUNTY
                                    )
            Appellant,              )     Hon. Carroll L. Ross, Judge
                                    )
vs.                                 )     (DRIVING UNDER
                                    )     THE INFLUENCE)
                                    )     No. 96-526
STATE OF TENNESSEE,                 )
                                    )
            Appellee.               )



FOR THE APPELLANT:                  FOR THE APPELLEE:


CHARLES M. CORN                     JOHN KNOX WALKUP
District Public Defender            Attorney General & Reporter

RICHARD HUGHES, JR.                 GEORGIA BLYTHE FELNER
Assistant Public Defender           Assistant Attorney General
P.O. Box 1453                       Cordell Hull Bldg., 2nd Floor
Cleveland, TN 37364                 425 Fifth Avenue North
                                    Nashville, TN 37243-0493

                                    JERRY N. ESTES
                                    District Attorney General

                                    SANDRA DONAGHY
                                    Assistant District Attorney General
                                    P.O. Box 1351
                                    Cleveland, TN 37364




OPINION FILED:_______________


AFFIRMED



CORNELIA A. CLARK
Special Judge




                                OPINION
       The defendant appeals as of right his conviction for driving under the

influence of an intoxicant, second offense. He raises a single issue - that the

evidence is insufficient to support the jury’s verdict of guilty on the underlying

charge. We affirm the judgment of the trial court.

       On July 6, 1996, Cleveland Police Officer Nathan Thomas was on

routine patrol traveling west on Clingan Ridge Drive. Between 11:00 p.m. and

midnight, as Officer Thomas approached a bar called “Bonnie’s Talk of the

Town”, he observed the defendant drive his car out of the bar’s parking lot and

onto Clingan Ridge Drive in front of him. Officer Thomas observed the left

tires of defendant’s car cross completely over the double yellow center line.

He followed the car approximately .2 miles, observing that the passenger threw

something out the window. The defendant then pulled into the Waffle House

parking lot. Officer Thomas pulled into the parking lot, parked beside the

defendant’s car, and approached the defendant. While he was about two feet

away from the defendant, Officer Thomas noticed that the defendant had the

smell of alcohol on his breath. According to the officer, the defendant initially

advised that he had consumed one beer, but later told the officer that he had

had two beers.

       When the defendant exited his vehicle Officer Thomas testified that he

was unsteady, tripped over his own feet, and had to grab onto the door in order

to steady himself. Officer Thomas then administered several field sobriety

tests, which he testified that defendant failed. Officer Thomas testified that the

defendant never mentioned any disability. The defendant did say that one leg

hurt, and was permitted to attempt the one-leg stand on the other leg. He

failed both attempts. The defendant refused to submit to a breath test and

refused to sign the implied consent form. A second officer who came to the

scene, Jeff Griggs, testified that he saw the defendant attempt to perform one

                                         2

of the field sobriety tests, and that the defendant did not perform the test very

well. Officer Griggs also noticed that the defendant smelled of alcohol and that
his speech was not clear.

       The defendant testified that he had an arthritic condition in his knee

which he felt prevented him from performing the tests well. He also stated that

he not had anything to drink and that he had not told the officer he had

anything to drink. His passenger, who admitted he was very drunk that

evening, testified that he could not remember whether the defendant had

anything to drink. The defendant’s ex-wife testified that he was with her earlier

in the evening and consumed no alcoholic beverages prior to receiving a call to

go to Bonnie’s and pick up the drunk friend.

       The principles that govern our review of a jury verdict are well settled.

When an accused challenges the sufficiency of the evidence, we must review

the evidence in the light most favorable to the prosecution in determining

whether “any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319,

99 S. Ct. 2781, 67 L.Ed. 2d 560 (1979). We do not reweigh or reevaluate the

evidence, and are required to afford the State the strongest legitimate view of

the proof contained in the record as well as all reasonable and legitimate

inferences which may be drawn therefrom. State v. Cabbage, 571 S.W. 2d

832, 835 (Tenn. 1978). Questions concerning the credibility of witnesses, the

weight and value to be given to the evidence, as well as factual issues raised

by the evidence, are resolved by trier of fact, not this court. Id.

       It is the appellate court’s duty to affirm the conviction if the evidence,

viewed under these standards, was sufficient for any rational trier of fact to

have found the essential elements of the offense beyond a reasonable doubt.

Tenn. R. App. P. 13(e); State v. Cazes, 875 S.W. 2d 253, 259 (Tenn. 1994).

       After thoroughly reviewing the record, the briefs, and the law governing

the issue, we conclude that the evidence is sufficient to support the jury’s

verdict in this case.

                                         3




       The judgment of the trial court is affirmed in all respects.
                              ________________________________
                              CORNELIA A. CLARK
                              SPECIAL JUDGE



CONCUR:



___________________________
JOHN H. PEAY
JUDGE



___________________________
PAUL G. SUMMERS
JUDGE




                                 4